Execution Version


OMNIBUS AMENDMENT TO AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT AND AMENDED AND RESTATED SUPPLY AND OFFTAKE
AGREEMENT
This OMNIBUS AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT AND
AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT (this “Omnibus Amendment”),
dated as of June 5, 2020, is made by and among Par Hawaii Refining, LLC, a
Hawaii limited liability company (the “Company”), Par Petroleum, LLC, a Delaware
limited liability company (the “Guarantor”) and J. Aron & Company LLC, a New
York limited liability company (“Aron”) (each referred to individually as a
“Party” and collectively, the “Parties”).
RECITALS
A.    The Company owns and operates a crude oil refinery and related assets
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
crude oil and other feedstocks and the recovery therefrom of refined products.
B.    The Parties have entered into (i) that certain Amended and Restated Supply
and Offtake Agreement, dated as of December 21, 2017 (as from time to time
amended, modified, supplemented, extended, renewed and/or restated, the “S&O
Agreement”), pursuant and subject to which Aron has agreed to supply crude oil
to the Company to be processed at the Refinery and purchase refined products
from the Company produced at the Refinery and (ii) that certain Amended and
Restated Pledge and Security Agreement, dated as of December 21, 2017 (as from
time to time amended, modified, supplemented, extended, renewed and/or restated,
the “Security Agreement”), pursuant and subject to which the Company has granted
to Aron a security interest in the Collateral to secure the Secured Obligations.
C.    The Parties have agreed to amend the Security Agreement and the S&O
Agreement pursuant to the terms set forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1    Definitions; Interpretation
Section 1.1    Defined Terms. All capitalized terms used in this Omnibus
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the Security Agreement or the S&O
Agreement, as amended hereby, as the context may require.







--------------------------------------------------------------------------------




Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Omnibus Amendment and are
incorporated herein by this reference.
SECTION 2    Amendments to Security Agreement and S&O Agreement
Section 2.1     Upon the effectiveness of this Omnibus Amendment:
(a)    Section 5(b)(ii) of the Security Agreement is hereby amended by amending
and restating each of clauses (B) and (Q) to read in its respective entirety as
follows:
(B)    (i) Indebtedness outstanding on the date hereof and listed on Schedule 4,
(ii) Indebtedness under the Indenture, the 2020 Indenture, the Notes and the
2020 Notes, and (iii) Indebtedness under the ABL Facility and, in each case, any
refinancings, refundings, renewals or extensions thereof; provided that (1) the
aggregate principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (2) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Company or Aron than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
(Q)    Indebtedness constituting Pari Passu Lien Hedge Agreements (as defined in
and permitted under each of the Indenture and the 2020 Indenture) and guarantees
thereof.
(b)    Section 1.1 of the S&O Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definitions:
“2020 Indenture” means the Indenture, dated as of June 5, 2020, among the Notes
Issuers, Wilmington Trust, National Association as trustee, and the Notes
Collateral Trustee.
“2020 Notes” means the 12.875% Senior Secured Notes due 2026 issued under the
2020 Indenture.
(c)    Section 19.1(m) of the S&O Agreement is hereby amended and restated in
its entirety as follows:
(m)    there shall occur (i) any failure of any Note Issuer or any Affiliate of
a Note Issuer to make any payment when due (beyond any applicable grace or cure
period) under the ABL Facility, the Indenture, the 2020 Indenture or any other
Secured Debt (as defined


2

--------------------------------------------------------------------------------




in the Indenture) or (ii) any default, event of default or other similar
condition or event (however described) in respect of any Note Issuer or any
Affiliate of a Note Issuer under the Indenture, the 2020 Indenture or the ABL
Facility and such default, event or condition has resulted in the indebtedness
or obligations of such Note Issuer or Affiliate becoming due and payable
thereunder before they would otherwise have been due and payable; or
Section 2.2    Limited Consent and Waiver. In reliance on the representations,
warranties, covenants and agreements contained in this Omnibus Amendment, and
subject to the terms and conditions contained herein, Aron hereby (i) waives the
requirements set forth in Section 13.3(d) of the S&O Agreement for the Company
to notify Aron (A) within one (1) Business Day after entering into the Fifth
Amendment to the ABL Facility dated on or around the date hereof, and (B) at
least ten (10) Business Days prior to the entry into the 2020 Indenture and (ii)
to the extent (if any) that its consent is required under the S&O Agreement or
any other Transaction Document, to the entry into the 2020 Indenture and/or the
issuance of the 2020 Notes, consents to the foregoing.
Section 2.3    References Within Security Agreement. Each reference in the
Security Agreement or the S&O Agreement to “this Agreement” and the words
“hereof,” “hereto,” “herein,” “hereunder,” or words of like import, and each
reference in any other Transaction Document to “the Pledge and Security
Agreement” or “the S&O Agreement” and the words “thereof,” “thereto,” “therein,”
“thereunder” or words of like import, in each case, shall mean and be a
reference to the Security Agreement and the S&O Agreement as amended hereby.
SECTION 3    Representations and Warranties
To induce the other Party to enter into this Omnibus Amendment, each Party
hereby represents and warrants that (i) it has the limited liability company,
governmental or other legal capacity, authority and power to execute this
Omnibus Amendment, to deliver this Omnibus Amendment and to perform its
obligations under the Security Agreement and the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Omnibus Amendment does not violate
or conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this Omnibus
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Security Agreement and the S&O Agreement, as amended
hereby, constitute its legal, valid and binding obligations, enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
regardless of whether enforcement is sought in a proceeding in equity or at
law); and (v) no Event of Default with respect to it has occurred and is
continuing.
SECTION 4    Reaffirmation
All of the terms and provisions of the Security Agreement and the S&O Agreement
shall, as amended and modified hereby, remain in full force and effect. Each of
the Company and the


3

--------------------------------------------------------------------------------




Guarantor hereby agrees that the amendments and modifications herein contained
shall in no manner affect (other than expressly provided herein) or impair the
Obligations or the Liens securing the payment and performance thereof. Each of
the Company and the Guarantor hereby ratifies and confirms all of its respective
Obligations under the Transaction Documents to which it is a party, as expressly
modified herein, and the Guarantor ratifies and confirms that such obligations
and liabilities extend to and continue in effect with respect to, and continue
to guarantee the Obligations of the Company under the Transaction Documents, as
expressly modified herein.
SECTION 5    Miscellaneous
Section 5.1    Security Agreement and S&O Agreement Otherwise Not Affected.
Except for the amendments pursuant hereto, each of the Security Agreement and
the S&O Agreement remains unchanged. Other than as amended hereby, each of the
Security Agreement and the S&O Agreement remains in full force and effect and is
hereby ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Omnibus Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future. For all purposes
of the Security Agreement, the S&O Agreement and the other Transaction
Documents, this Omnibus Amendment shall constitute a “Transaction Document.”
Section 5.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Omnibus Amendment on the basis of its own investigation and
for its own reasons without reliance upon any agreement, representation,
understanding or communication by or on behalf of any other Person.
Section 5.3    Costs and Expenses. The Company acknowledges and confirms that,
pursuant to Section 21.5 of the S&O Agreement, it is responsible for the payment
of all reasonable out-of-pocket expenses incurred by Aron and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for Aron)
in connection with the preparation, negotiation, execution, delivery and
administration of this Omnibus Amendment, the other agreements amended in
connection herewith, and the transactions contemplated hereby or thereby.
Section 5.4    Binding Effect. This Omnibus Amendment shall be binding upon,
inure to the benefit of and be enforceable by the Company, the Guarantor, Aron
and their respective successors and assigns.
Section 5.5    Governing Law. THIS OMNIBUS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER STATE.
Section 5.6    Amendments. This Omnibus Amendment may not be modified, amended
or otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.


4

--------------------------------------------------------------------------------




Section 5.7    Effectiveness; Counterparts.
(a)    This Omnibus Amendment shall be binding on the Parties as of the date on
which it has been fully executed by the Parties. This Omnibus Amendment may be
executed in any number of counterparts and by different Parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.
(b)    This Omnibus Amendment shall become effective upon the prior or
simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to Aron:
(i)    the Company shall have delivered to Aron;
(i)    a certificate, in form and substance reasonably satisfactory to Aron,
signed by an appropriate officer of the Company certifying as to its
organizational documents, incumbency, due authorization and/or board or other
limited liability company approvals and resolutions authorizing and approving
the amendments contemplated hereby;
(ii)    a certificate, in form and substance reasonably satisfactory to Aron,
signed by an Authorized Officer of the Company certifying that, as of the date
hereof, (i) no Event of Default or Default with respect to the Company has
occurred and is continuing and (ii) the representations and warranties of the
Company set forth in this Omnibus Amendment and each other Transaction Document
are true and correct in all material respects (except for any representation and
warranty that is qualified by materiality which such representation and warranty
shall be true and correct in all respects);
(ii)    the 2020 Notes shall have been issued pursuant to the 2020 Indenture;
and
(iii)    Aron shall have received all reasonable and documented out-of-pocket
expenses incurred by Aron and its Affiliates (including the reasonable fees,
charges and disbursements of counsel of Aron) that are due and payable in
connection with the preparation, negotiation, execution and delivery of this
Omnibus Amendment, the other agreements amended in connection herewith, and the
transactions contemplated hereby or thereby.
Section 5.8    Interpretation. This Omnibus Amendment is the result of
negotiations between the Parties and has been reviewed by counsel to each of the
Parties, and is the product of all Parties hereto. Accordingly, this Omnibus
Amendment shall not be construed against either Party merely because of such
Party’s involvement in the preparation hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Omnibus Amendment to be
executed by its duly authorized representative as of the date first above
written.




J. ARON & COMPANY LLC


By: /s/ Harsha Rajamani
Name: Harsha Rajamani
Title:
Attorney in Fact



PAR HAWAII REFINING, LLC


By: /s/ William Monteleone
Name: William Monteleone
Title:
Chief Financial Officer



PAR PETROLEUM, LLC


By: /s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer






SIGNATURE PAGE TO OMNIBUS AMENDMENT TO AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT AND AMENDED AND RESTATED SUPPLY AND OFFTAKE
AGREEMENT